 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA

10   SCOTT JOHNSON,                              ) Case No.: 5:18-CV-01464-EJD
                                                 )
11                                               ) MODIFIED
                  Plaintiff,                     ) ORDER
12                                               )
     v.                                          )
13                                               )
                                                 )
14   POLLACK ENTERPRISES, INC., a                )
     California Corporation;                     )
15   (A) TOOL SHED, INC., a California           )
     Corporation; and Does 1-10,                 )
16                                               )
             Defendants,                         )
17                                               )
18
                                            ORDER
19
20         The Court hereby vacates all currently set dates, with the expectation that the
21   parties will file a Joint Stipulation for Dismissal within 60 days. The Court sets a
22   Order to Show Cause Re Settlement hearing for July 18, 2019 at 10:00 am.
                         Response to OSC or Dismissal due July 8, 2019.
23   IT IS SO ORDERED.
24   Dated: ______________
              5/1/2019               _____________________________________
25                                   HONORABLE EDWARD J. DAVILA
                                     United States District Judge
26
27
28


     Notice of Settlement                 -1-                     5:18-CV-01464-EJD
